DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10698992. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.

Examiner’s note
Claims 8-10, 18-19 are not rejected under prior art(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 11, 12, 13, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al (Pub. No. US 2012/0197797) in view of Ross et al (Pub. No. US 2018/0034796).

As per claims 1, 11, 20, Grigg discloses a computing device, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing device to: receive input requesting to login to a user account associated with a mobile banking application installed on the computing device (…prompts the customer to input username, password, etc in to a mobile banking application that executes on the mobile device…see par. 138); based on receiving the input requesting to login to the user account associated with the mobile banking application installed on the computing device, send, via the communication interface, to a client authentication computing platform, a first authentication request (…after the customer inputs the information, the mobile banking application initiates the one or more pending authentications on the mobile device and/or in the mobile banking application…see par. 139); receive, via the communication interface, from the client authentication computing platform, one or more authentication prompt commands (…ATM prompts customer to transfer any pending ATM authentications…see par. 140-141); present one or more authentication prompts based on the one or more authentication prompt commands received from the client authentication computing platform (…after the mobile device prompts the customer, the customer selects one or more of the presented pending ATM authentications…see par. 142-143); wherein sending the authentication response data to the client authentication computing platform causes the client authentication computing platform to: validate the authentication response data (see par. 144-145); and based on validating the authentication response data, connect the computing device to a client application support computing platform configured to generate content for the mobile banking application installed on the computing device (see par. 145), after sending the authentication response data to the client authentication computing platform, receive, from the client application support computing platform, mobile banking user interface information (see par. 149-150, 154); and present, using the mobile banking application installed on the computing device, one or more mobile banking user interfaces based on the mobile banking user interface information received from the client application support computing platform (…authenticating the customer and/or allowing the customer to access/use the checking account…see par. 154-155). Grigg does not explicitly disclose one or more linked wearable devices…. However Ross discloses collect, from one or more linked wearable devices, one or more advanced biometrics based on the one or more authentication prompt commands received from the client authentication computing platform (…Identity provider service serves as an authentication broker between a plurality of relying parties and internet user devices…hand-wearable device includes a biometric identification reader to read biometric information…see par. 41, 43, 50); validate the one or more advanced biometrics collected from the one or more linked wearable devices based on one or more baseline data patterns (…validate the result of the authentication…see par. 52, 57); based on validating the one or more advanced biometrics collected from the one or more linked wearable devices based on the one or more baseline data patterns, send, via the communication interface, to the client authentication computing platform, authentication response data (…see par. 53-54). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Ross in Grigg for including the above limitations because one ordinary skill in the art would recognize it would further improve the security of network in the computing system, see Ross, par. 3.


As per claims 2, 12, the combination of Grigg and Ross discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: prior to receiving the input requesting to login to the user account associated with the mobile banking application installed on the computing device, receive, via the communication interface, from the client authentication computing platform, the mobile banking application, wherein the mobile banking application received from the client authentication computing platform is configured by the client authentication computing platform for the computing device (Grigg: see par. 119, 140-141).


As per claims 3, 13, the combination of Grigg and Ross discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: based on receiving the mobile banking application from the client authentication computing platform, launch the mobile banking application; and based on launching the mobile banking application, present a device pairing user interface (Grigg: see par. 144).



As per claims 6, 16, the combination of Grigg and Ross discloses wherein sending the first authentication request to the client authentication computing platform causes the client authentication computing platform to: determine user account state information corresponding to the user account associated with the mobile banking application installed on the computing device; generate the one or more authentication prompt commands based on the user account state information corresponding to the user account associated with the mobile banking application installed on the computing device; and send the one or more authentication prompt commands to the computing device (Grigg: see par. 149-150, 154).



As per claims 7, 17, the combination of Grigg and Ross discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: receive input requesting a high-security transaction involving the user account associated with the mobile banking application installed on the computing device; and based on receiving the input requesting the high-security transaction involving the user account associated with the mobile banking application installed on the computing device, send, via the communication interface, to the client authentication computing platform, a second authentication request (Grigg: see par. 113-155).



Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al (Pub. No. US 2012/0197797) in view of Ross et al (Pub. No. US 2018/0034796) as applied to claims 1, 11 above, and in further view of Eidam et al (Pat. No. US 10546108).


As per claims 4, 14, the combination of Grigg and Ross does not explicitly disclose wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: establish a first wireless data connection to a first wearable device of the one or more linked wearable devices to link the first wearable device to the computing device; establish a second wireless data connection to a second wearable However Eidam discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: establish a first wireless data connection to a first wearable device of the one or more linked wearable devices to link the first wearable device to the computing device; establish a second wireless data connection to a second wearable device of the one or more linked wearable devices to link the second wearable device to the computing device; while the first wireless data connection is established, receive first biometric data from the first wearable device via the first wireless data connection; and while the second wireless data connection is established, receive second biometric data from the second wearable device via the second wireless data connection (Eidam: see col.11 lines 25-35, 50-55). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Eidam in the combination of Grigg and Ross for including the above limitations because one ordinary skill in the art would recognize it would further enhance the security of accessing secure system by wearable devices…collecting and monitoring biometric data/signs…see Eidam, col.3 lines 55-65.


As per claims 5, 15, the combination of Grigg, Ross, and Eidam discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: generate a first baseline data pattern of the one or more baseline data patterns based on the first biometric data received from the first wearable device via the first wireless data connection; generate a second baseline data pattern of the one or more baseline data patterns based on the second biometric data received from the second wearable device via the second wireless data connection; store the first baseline data pattern of the one or more baseline data patterns for validating biometric data received from the first wearable device; and store the second baseline data pattern of the one or more baseline data patterns for validating biometric data received from the second wearable device (Eidam: see col. 14 lines 48-63). The motivation for claims 5, 15 is the same motivation as in claims 4, 14 above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to providing information security and preventing unauthorized access to resources of an information system.




Raquepaw et al (Pub. No. US 2021/0027295); “System and Method for Implementing Cardless Authentication”;

-Teaches mobile application installed on a portable electronic device…associated with a user for user authentication…to identify the user and associated privileges…see par. 28-29.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436